Action in quantum meruit by a physician for services rendered to a patient. Order granting an examination of defendant before trial modified by providing that the examination under the first decretal paragraph shall be limited to the number of visits and the general nature thereof, and as so modified affirmed, without costs; the examination to proceed on five days’ notice. Lazansky, P. J., Carswell, Johnston and Close, JJ., concur; Hagarty, J., concurs in the modification of the first decretal paragraph of the order appealed from but dissents as to the affirmance of the second decretal paragraph thereof and votes to modify the order further by striking out the second decretal paragraph, and as thus modified, to affirm. (Williams v. Lewis, 13 App. Div. 130.)